Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 


Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 9637604; claims of U.S. Patent No. 10131481; or claims of U.S. Patent No.10035129; or claims of U.S. Patent No.9732167; or claims of U.S. Patent No.9840359; or claims of U.S. Patent No.10035640; or claims of U.S. Patent No.10035879.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.  Note that although the present claims are directed to a method of making, the method clearly discloses the same sterilized oxygen-absorbing multilayer body comprising the same reactants as claimed.  One of ordinary skill in the art would easily infer that the products and methods of the related patents are in fact the same.
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claimed invention is directed to a method for preparing a sterilized oxygen-absorbing multilayer body comprising: irradiating with radiation an oxygen-absorbing multilayer body comprising at least an oxygen-absorbing layer containing a transition metal catalyst and a thermoplastic resin (a) having a tetralin ring as a structural unit and a layer containing a thermoplastic resin (b); and heating the oxygen-absorbing multilayer body which has been irradiated with radiation in-the-sterilizing-step-at a temperature of the glass transition temperature of the thermoplastic resin (a) minus 20°C or more and lower than the glass transition temperature of the thermoplastic resin (a) for 50 hours or more. The crux of the invention lies in the discovery that that previous problems such as high temperature and odor can be solved by performing heat treatment under a specific condition after the sterilization treatment with radiation such as gamma rays, X-rays, and electron beams, even at low temperature where deformation of containers can be suppressed, and have completed the present invention. Such has neither been anticipated by nor made obvious from the prior art. A search of the prior art did not yield a reference, or combination of references, which discloses the above method by radiation-sterilizing a composition including a resin having a tetralin ring as a structural unit and a transition metal catalyst, and then heating the composition at between the glass transition temperature of the resin for 50 hours. Thus, the art of record demonstrates other multilayer bodies produced in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765